ORDER

Leslie Marshall appeals the trial court’s grant of summary judgment in favor of respondent GEICO Casualty Company, regarding Marshall’s negligence claim. Marshall’s suit against GEICO sought to recover against a GEICO uninsured motorist policy for injuries sustained by Marshall when he was struck from a piece of “angle iron” that was thrown up into the air by another vehicle. GEICO moved for summary judgment, arguing that there were no facts showing that the “angle iron” originally came from a motor vehicle or came to rest in the roadway through the negligence of an unidentified motorist. The trial court entered summary judgment in favor of GEICO.
We have reviewed the briefs of the parties and the record on appeal, and we find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties -have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).